UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 000-254888 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) California 33-0230641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oothill, Suite 18, Upland, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (801) 810-9888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of August 8, 2011, there were 219,449,436 shares of the registrant’s common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (“Amendment No. 1”) amends the Quarterly Report on Form 10-Q of Sustainable Environmental technologies Corporation (the “Company”, “we” or “us”), for the quarter ended June 30, 2011, as originally filed with the Securities and Exchange Commission (the “SEC”) on August 9, 2011 (the “Original Filing”). This Amendment No. 1 is being filed to include a signature block that was inadvertently left out of the Original Filing. In accordance with Rule 12b-12 under the Securities Exchange Act of 1934, as amended, updated certifications by our chief executive officer and chief financial and chief accounting officer are filed as exhibits to this Amendment No. 1.Except as stated above, this Amendment No. 1 does not amend, update or change the financial statements or any other items or disclosures contained in the Original Filing and does not otherwise reflect events occurring after the filing of the Original Filing.Accordingly, this Amendment No. 1 should be read in conjunction with the Original Filing and our other filings with the SEC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION Signature Title Date /s/ Robert Glaser Robert Glaser Chief Executive Officer September 20, 2011 /s/ Cynthia Glaser Cynthia Glaser Principal Accounting Officer September 20, 2011
